Title: Advice to the President, [2 March] 1793
From: Madison, James
To: 


[2 March 1793]
The President having some doubts with respect to the “Act for extending the time for receiving on loan that part of the Domestic Debt &c”—whether it might not prevent the Commissioners from closing the Accts. between the U. S. and Individual States within the time limited—desired the Opinion of the Secretary of the Treasury on that head; who gave it decidedly, that it related only to the Debt proper of the U. S. and had nothing to do with the assumption, or with the Accts. of individual states, and therefore could not interfere with the settlemt. of those Accts. The Secretary of State was not at his House, neither could he be found so as to obtain his opinion before the signing of the bill. The Opinion of the Attorny Genl. was requird, and given, agreeing with that of the Secy of the Treasury. Mr. Madison happening to be at the Attorney Genls. when his opinion was desird, the Attorney requested Mr. Madison’s sentiments on the subject, who observed, that he had opposed the bill in its passage through the House; but it was brought in when the House was much pressed with business, and he did not give it the full consideration he wished to have done; but on a reexamination of it at this time, he did not think it could be productive of the inconvenience wh. the President apprehended, and which he himself had thought it tended to produce.
